Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a disciplinary determination finding him guilty of drug use. The Attorney General has advised this Court that the determination has since been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to petitioner’s inmate account. In view of this, and given that petitioner has been granted all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Ballard v Racette, 140 AD3d 1428, 1428 [2016]). Petitioner requests that his $15 reduced filing fee be refunded and the record establishes that he paid that fee (see Matter of Gonzalez v Brack, 140 AD3d 1500, 1501 [2016]).
McCarthy, J.P., Lynch, Rose, Clark and Aarons, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.